The Honorable Randy Laverty, Chair House Public Health, Welfare  Labor Committee State Capitol, Room 315 Little Rock, AR 72201
Dear Representative Laverty:
You have requested an Attorney General opinion concerning the authority of federal agencies to regulate property in Arkansas.
You have asked:
  (1) Does the federal Environmental Protection Agency have the authority to regulate lands owned by the State of Arkansas or by citizens of Arkansas?
  (2) Does the federal Environmental Protection Agency have the authority to make regulations which would limit the amounts of waste running from lands owned by the State of Arkansas or by citizens or Arkansas into Arkansas' creeks and rivers?
  (3) Does the federal Environmental Protection Agency have authority to make regulations which would limit the amounts of waste running from lands owned by the State of Arkansas or by the citizens of Arkansas into the Buffalo National River?
You have specifically requested that I explain the constitutional authority for all answers to these questions.
 RESPONSE
I have recently issued Opinion No. 1999-441, in which I addressed the same questions you have asked. Rather than reiterate those responses here, I have attached a copy of that opinion for your review.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh
Enclosure